ALLOWANCE
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter.
In view of Patent Board Decision on 05/10/2021, prior arts of record do not disclose or fairly suggest, in combination with other limitations, a first controller of the plurality of controllers is configured to self-configure an interconnection with a second controller selected from the plurality of controllers based on the holistic state data as recited in independent claims 1 and 10 and a processor of a controller implemented in a control system, simulating operation of the controller while the controller performs other operations (i.e., concurrently or in parallel with the simulation) as recited in independent claim 17.
Dependent claims are allowed because they depend upon allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9 AM-5 PM, ET.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/
Primary Examiner, Art Unit 2159